Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 12/10/2020 for application number 17/117169. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-19), 20 and 21 are presented for examination.

Allowable Subject Matter

Claims (1-19), 20 and 21 are directed to allowable subject matter, and would be allowed when the Double Patenting rejection is addressed.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-15 and 19-21 are rejected on the ground of nonstatutory double patenting over claims 1, 3-6, 8-11, 14-15, 19, 21, 23, 25 and 26 of U.S. Patent No. 10915599 since the subject matter claimed in the claims 1-15 and 19-21 of the instant application are directed to the same common subject matter in the claims 1, 3-6, 8-11, 14-15, 19, 21, 23, 25 and 26 of U.S. Patent No. 10915599. 


The instant Application
Patent No. 10915599
Comment
Claims 1, 20 and 21.
A method of producing a web page by at least one processor, the method
comprising:
receiving one or more source web page components (WPCs), each
comprising a plurality of instruction code elements in a respective plurality of syntaxes, wherein each instruction code element defines one of an appearance of the source WPC, a styling of the source WPC, a functionality of the source
WPC, and at least one server-side instruction;
producing at least one source scheme data element, comprising

creating a source web page, by using the one or more source WPCs as
modules in the source web page; and
embedding the at least one source scheme data element, or a reference to
the at least one source scheme data element in the source web page.
Claims 1 and 19.
receiving one or more source web page component§. (WPC), each
comprising a plurality of instruction code elements in a respective plurality of
syntaxes, wherein each instruction code element defines one of an appearance of a source WPC, a styling of the source WPC, a functionality of the source WPC, and at least one server-side instruction;
creating a source web page, by using one or more source WPCs as modules in
the source web page;
producing at least one source scheme data element, comprising information of the plurality of instruction code elements of a source WPC, as a single instruction 
embedding the at least one source scheme data element, or a reference to the at least one source scheme data element in the source web page;
detecting an action of copying the source WPC from the source web page to a
target web page;
upon detection of the copy action, transferring the embedded or referenced
scheme data element of the copied WPC from the source web page to the target webpage;
interpreting the transferred source scheme data element to produce
a respective target WPC, comprising one or more instruction code elements in appropriate syntax; and integrating the one or more instruction code elements of the target WPC into the target web page










Claim 2. detecting an action of copying the source WPC from the source web page to a target web page;
transferring the embedded or referenced source scheme data element of the source WPC from the source web page to the target web page;
interpreting the transferred source scheme data element to produce a
respective target WPC, comprising one or more instruction code elements in
appropriate syntax, and
integrating the one or more instruction code elements of the target WPC
into the target web page.
Claims 1 and 19.  receiving one or more source web page component§. (WPC), each
comprising a plurality of instruction code elements in a respective plurality of
syntaxes, wherein each instruction code element defines one of an appearance of a source WPC, a styling of the source WPC, a functionality of the source WPC, and at least one server-side instruction;
creating a source web page, by using one or more source WPCs as modules in
the source web page;
producing at least one source scheme data element, comprising information of WPC, as a single instruction code element, having a single code syntax;
embedding the at least one source scheme data element, or a reference to the at least one source scheme data element in the source web page;
detecting an action of copying the source WPC from the source web page to a
target web page;
upon detection of the copy action, transferring the embedded or referenced
scheme data element of the copied WPC from the source web page to the target webpage;
interpreting the transferred source scheme data element to produce
a respective target WPC, comprising one or more instruction code elements in appropriate syntax; and integrating the one or more instruction code elements of the target WPC into the target web page.




Claim 3. detecting a copy action corresponding to the source WPC;
retrieving the source scheme data element; detecting a paste action corresponding to the source WPC;
updating at least one target scheme, associated with the target web page,
to comprise one or more instruction code elements of the source scheme data element of the source WPC; and
interpreting the target scheme to produce an updated target web page,
that comprises an instantiation of the copied source WPC
Claims 15 and 26.  obtaining a source web page comprising an instantiation of at least one source WPC;
presenting the source web page on a UI;
detecting a copy action corresponding to at least one source WPC on the UI;
and storing at least one embedded source scheme that corresponds to the at least
one copied source WPC in a memory location that is associated with the UI, wherein the at least one embedded reference to the source scheme comprises one or
more code elements pertaining to the at least one copied source WPC, in a unified
scheme format
Both claims are directed to the same subject matter.









Claim 4. associating a copy-enablement
attribute to a source WPC in the source web page, and wherein retrieving the
source scheme data element is based on a value of the copy-enablement attribute
Claim 14. wherein the instantiation of the at least one
source WPC is associated with a copy-enablement WPC attribute, and wherein storing
the at least one embedded reference to the source scheme is done according to a 


Both claims are directed to the same subject matter.




Claim 5.  wherein updating the at least one target scheme further
comprises merging fields of the pasted WPC with default values of respective
fields of the target web page



Claim 23. wherein interpreting the at least one scheme element comprises merging the content of the at least one scheme element with an instantiation of a respective default value of the WPC of the source page, to produce a merged instantiation of the WPC
Both claims are directed to the same subject matter.




Claim 6.  wherein the plurality of instruction code elements of each
target WPC are selected from a list consisting of: an HTML code element, a CSS code element a JavaScript code element and a server-side instruction element
Claim 25.   wherein the plurality of instruction code elements of
each WPC are selected from a list consisting of: an HTML code element, a JavaScript code element, a cascading sheet style (CSS) code element, and a server-side instruction element
Both claims are directed to the same subject matter.

Claim 7.  wherein the WPC is selected from a list consisting of: a
heading object, a text object, a form object, an image object, an image gallery
object, a video object and a table object, and wherein the WPC attribute is 
attribute.
Claim 18.   wherein the WPC attribute is
selected from a list consisting of: a color, a size, a location on a web page, a font, a
font size, an identification number, a predetermined function attribute and a copyenablement attribute

Both claims are directed to the same subject matter.




Claim 8.  wherein the source WPC is associated with one or more
first instruction code elements, each having a respective, original instruction code syntax, and wherein the source scheme data element comprises a single, second instruction code element, having a single instruction code syntax, and wherein the second instruction code element comprises an aggregation of information pertaining to the one or more first instruction code elements
Claim 3.    wherein the at least one source WPC is associated with one or more first instruction code elements, each having a respective, original instruction code format, and wherein the at least one source scheme data element format comprises a single, second instruction code element in a unified scheme format, having a single instruction code format syntax,
and wherein the second instruction code element comprises an aggregation of
information pertaining to the one or more first instruction code elements.
Both claims are directed to the same subject matter.



Claim 9.  receiving at least one WPC definition associating at least one source WPC with one or more WPC attributes;

on a user interface (UI);
receiving from the UI a first selection of at least one selectable object; and
updating the at least one source scheme, to comprise a representation of
an instantiation of the source WPC represented by the selected object, in the single instruction code syntax
Claim 4.   receiving at least one WPC definition associating at least one WPC with one or more WPC attributes;

interface (UI);
receiving from the UI a first selection of at least one selectable object; and
updating the at least one first-source scheme, to comprise a representation of
an instantiation of the WPC represented by the selected object, in the unified scheme format.





Claim 10.  presenting an instantiation of the source WPC on the UI;
receiving from the UI a second selection pertaining to a location of the
instantiation of the source WPC on the UI; and updating the at least one source scheme, to comprise a representation of
the instantiation of the source WPC according to the second selection, in the single instruction code syntax.



Claim 5.   presenting an instantiation of the WPC on the UI;
receiving from the UI a second selection pertaining to a location of the
instantiation of the WPC on the UI; and updating the at least one source scheme, to comprise a representation of
the instantiation of the WPC according to the second selection, in the unified
scheme format.

Both claims are directed to the same subject matter.





Claim 11.  displaying at least one WPC attribute of at least one instantiation of a WPC on the UI;
receiving, from the UI, a third selection pertaining to modification of a
value of the at least one WPC attribute; and updating the at least one source scheme, to comprise a representation of
the instantiation of the WPC according to the third selection, in the single
instruction code syntax
Claim 6.   displaying at least one WPC attribute of at least one instantiation of a WPC on the UI;
receiving, from the UI, a third selection pertaining to modification of a value
of the at least one WPC attribute; and
updating the at least one source scheme, to comprise a representation of
the instantiation of the WPC according to the third selection, in the unified scheme format.
Both claims are directed to the same subject matter.




Claim 12.  wherein interpreting the at least one source scheme
comprises disaggregating the second instruction code element, to produce at least one target WPC in an interpreted format, comprising the one or more first instruction code elements, and wherein each of the first instruction code elements has the syntax of the respective original instruction code element
Claim 8.   The method according to claim 27, comprising presenting,
on the UI, a modular web page comprising one or more instantiations of WPCs in an interpreted format, corresponding to the at least one target scheme.
Both claims are directed to the same subject matter.

Claim 13.  obtaining a plurality of WPC attributes, associated with one or more
source WPCs of the at least one source scheme;
arbitrating among the plurality of WPC attributes to select at least one
WPC attribute; and
producing a target scheme that comprises at least one instantiation of a
WPC that is associated with the selected at least one WPC attribute
Claim 9.   obtaining a plurality of WPC attributes, associated with one or more WPCs of the one or more source schemes;
arbitrating among the plurality of WPC attributes to select at least one WPC
attribute; and
producing an interpreted scheme that comprises at least one instantiation of a
WPC that is associated with the selected at least one WPC attribute
Both claims are directed to the same subject matter.

Claim 14.  obtaining one or more first WPC attributes, associated with at least one first target WPC;
obtaining one or more second WPC attributes, associated with at least one
source WPC of the source scheme;
producing a target scheme that comprises at least one instantiation of a
second target WPC, wherein said second target WPC is associated with at least one first WPC attribute and at least one second WPC attribute
Claim 10.  A non-transitory computer-readable storage medium comprising a computer readable program stored thereon, wherein, when being executed, the computer readable program causes a computer to implement the page loading method according to claim 1 wherein the plurality of WPC attributes comprises
a first WPC attribute of a first WPC of the one or more first schemes and second WPC attribute of a second WPC of the one or more first schemes, and 


Claim 15. producing at least one target WPC in an interpreted format; and
producing at least one server-side instruction code element associated with the target WPC,
wherein the at least one server-side instruction code element adapted for a specific server computing device
Claim 11. producing at least one WPC in an interpreted format; and
producing at least one instruction code element associated with the WPC,
wherein the at least one instruction code element is an operational server code element, adapted for a specific server computing device
Both claims are directed to the same subject matter.

Claim 19. wherein the source web page is associated with a first web
domain, and wherein the target web page is associated with a second, different web domain.
Claim 21.  wherein the source web page is associated with a first web domain, and wherein the target web page is associated
with a second, different web domain
Both claims are directed to the same subject matter.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144